Title: Philadelphia Post Office Record Books, 1737–53
From: Franklin, Benjamin
To: 


“In 1737,” Franklin wrote in his autobiography, “Col. Spotswood, late Governor of Virginia, and then Post-master, General, being dissatisfied with the Conduct of his Deputy at Philadelphia, respecting some Negligence in rendering, and Inexactitude of his Accounts, took from him the Commission and offered it to me. I accepted it readily, and found it of great Advantage.” Franklin’s commission has not been found and the exact date of his appointment has not been determined. The earliest entries in his surviving record books are dated October 5, 1737, and the Gazette of October 6 advertises goods “to be sold by B. Franklin at the Post-Office in Market Street”, so it may be assumed that he began his new duties early in October 1737. He held the office until he was commissioned (with William Hunter) joint deputy postmaster general for North America in 1753. The last date entered in his surviving Philadelphia post office records is June 19, 1753.
Among the Franklin Papers in the American Philosophical Society are seven record books which Franklin kept for the business of the local Philadelphia post office. None of them shows his accountings with Spotswood or later deputy postmasters general; all concern his local operations. Since postage was rarely prepaid in the eighteenth century, the addressee was almost always liable for the charge. Small change was scarce and the postmaster had to extend credit to the many individuals and business firms in his area for whom letters arrived in his office. Most of Franklin’s books are therefore the records of the letters received and the charges entered against their addressees. The thousands of entries are individually of no historical importance and are not reproduced here; rather, each book is described in sufficient detail to make clear its nature and to suggest the light it may shed on Franklin’s operations as postmaster at Philadelphia.
1. Post Office Ledger, No. 1, October 5, 1737–September 29, 1742. A thin volume of 92 unnumbered pages with thumb index, inscribed on the marbled cover “Post-Office Leidger No. 1.” More than 350 names are listed by their initial letters with dated entries after each name showing charges for letters received and notations of payment. While many individuals received only one letter each during these five years, others ran up substantial debts; the largest accumulated charge stands against the name of the merchant Peter Baynton for a total of £36 15s. 11d. which, like some others, was “Carry’d to New Ledger.”
2. Post Office Ledger, No. 2, September 29, 1742–June 19, 1753. A stout volume of 324 unnumbered pages with board covers and index tabs, inscribed on the first page “Philadelphia Sepr 29.1742 Sept B. Franklin,” above which is the notation “There is a Post Office Leidger preceding this, being a thin 8vo Book in Marble Cover.” This book carries on the record begun in No. 1 above. In a few instances, charges dated before September 29, 1742, are transferred individually; more often the accumulated debit total is brought over from the first ledger. The last charges entered are dated June 19, 1753. In most of the accounts which stretch over a considerable period subtotals of charges are entered from time to time, especially in 1743 and 1748 (see Nos. 3 and 4 below). Some accounts are marked “Paid,” others are struck through, presumably to indicate the same thing; but the great majority are noted at the bottom as “Carried to Leger E. fo.—,” or more briefly “L.E.,” followed by a folio number. These entries are explained by a memorandum at the back of the book, probably in William Temple Franklin’s hand: “Every Account is transfer’d to Leger E. Philadelphia: May 11th 1786.”
The extent to which postal business in eighteenth-century America operated on credit is indicated by the totals of these transfers. After sixteen years as postmaster of Philadelphia Franklin had nearly 700 outstanding and unpaid accounts for letters received entered in this ledger, totaling more than £800. Most of these debts were for small sums: thirteen men owed less than a shilling apiece, and two-thirds of all the accounts were for under 10 shillings. On the other hand, some individuals and firms allowed their postal debts to accumulate for very long periods and to reach surprisingly large totals. The longest and largest account was that of the merchant Israel Pemberton, which ran with no credit entries from November 8, 1739, to June 14, 1753, when it amounted to £80 15s. 6d. The columns of dates and figures are struck through, so one can assume that Pemberton eventually paid what he owed. The largest uncollected account transferred to Ledger E was that of William Vanderspiegle, another merchant, who ran up a debt of £56 16s. 1d. between 1741 and 1753; it was still unpaid in 1786. Altogether, 119 men owed more than £1 apiece, 19 of them more than £10.
Franklin, of course, was under obligation to transmit to the general postal authorities the money due for mail received in the Philadelphia office. In the absence of his accounts with the deputy postmaster general or the comptroller, we can merely assume that in his periodic accounting he entered the total due as a debit against himself, paid in whatever balance was owing, and hoped to reimburse himself from future collections. That he regarded the outstanding debts for letters received and delivered as money owing to himself personally is indicated by the fact that he transferred these accounts in 1786 to Ledger E, in which he also entered all other small debts accumulated during his personal business career and still unpaid. As an efficient businessman Franklin certainly tried to collect these postal debts, sometimes individually and as opportunity offered, again systematically and in organized fashion, as the next two record books show.
3. Post Office Accounts, November 1743. A small volume of 56 unnumbered pages with marbled paper covers inscribed on the first page “Post Office Accounts drawn out Nov. 1743.” There follows a list of 372 names, arranged by initial letters, opposite each of which is placed the sum due for letters received as shown at this time in the ledger described as No. 2 above. A slip of paper is attached to the inside back cover, on which Franklin wrote: “This Bundle contains two Books [i.e., this No. 3, and No. 4 described below], One with the Foot of the Post-Office Accounts as they stood when L. Evans posted them: The other as they stood when Jos. Kent posted them; Also a Number of Accounts drawn out, but not yet deliver’d.” Against nearly half of the names on this list are penciled notations of “dd Acct” (i.e., “delivered Account”), “Paid,” or both, or occasionally something else such as “dd Acct to his Boy,” “mischarged,” or “denyes the Acct.” The totals due, entered at the bottom of each page, amount to £417 2s. 8d. for the entire record, of which Franklin succeeded in collecting £42 9s. 3d. at this time.
4. Post Office Accounts, May 18, 1748. A volume of 68 unnumbered pages similar to No. 3, and clearly the second book referred to in the memorandum attached to No. 3. The first page is inscribed simply “Post Office Accounts,” but the date is shown by the first entry: “Mr. Wm. Allens Account to May 18 48 £65. 11. 10.” This book contains 656 names, with the amounts owed by each corresponding to the subtotals entered in May 1748 in the ledger described above as No. 2. The total of outstanding charges was £964 14s. 9d. As there are no penciled notations next to the names as in No. 3 above, it is impossible to determine how much Franklin collected at this time, although a few items are noted in ink as paid—one dated as late as April 16, 1764. A spot check of some of the entries with the corresponding ones in Ledger No. 2 suggests that very few of Franklin’s postal debtors paid up what they owed him in this effort of 1748.
5. List of Letters in the Post Office (c. 1741). A narrow volume of 52 unnumbered pages with thumb index, inscribed on the last page “A List of Letters in the Post-Office,” but without date. There are 680 names. No weights of letters or amounts of money due are entered with these names, but many of them are followed by “Philadel.,” “City,” “P.,” or “B.C.,” “C.C.,” “L.C.,” or “P.C.,” which stand for Bucks, Chester, Lancaster, or Philadelphia County respectively. A few note individual towns in Pennsylvania or nearby provinces, and others more distant places, such as “N. England,” “N. Jersey,” “Virginia,” or “S. Carolina,” and one is even marked “Ireland.” The names correspond in part, but only in part, with a list of some 775 individuals printed in the Pennsylvania Gazette, January 15, 1741, as the addressees of letters “which have been brought into the Post Office at Philadelphia, and remain unredeem’d.” Franklin warned that if they were not redeemed before March 25 following they would be “sent away as dead Letters to the General Post-Office.”
6. List of Letters, April 18, 1744. A small narrow booklet of 32 unnumbered pages dated at the top of the first page “1744. 18 April,” with 275 alphabetically arranged names, with corresponding figures indicating the weights in pennyweight and grains of one or more letters. Some entries also carry check marks. This list is presumably one of persons for whom letters had been received; it may have been prepared for a purpose similar to that of No. 5 above, but no comparable list of names was published in the Gazette. Some amounts, but not all, match entries in Ledger No. 2.
7. Post Office Book, May 25, 1748. A tall narrow volume of 372 pages, of which only the first 15 were originally numbered, inscribed on the first page “Post-Office Book, 1748, May 25.” Except for the last few pages, it constitutes a record of the mails received in, or dispatched from, Philadelphia between May 25, 1748, and July 23, 1752. The kind of information this book contains can be shown by summarizing the entries for the week commencing June 21, 1749. On that day the post rider arrived in Philadelphia from the north bringing twenty-five letters from Boston, four from Rhode Island, thirty from New York, and one “Way Letter” picked up along the route. The names of the addressees are listed, with the weight of each letter in pennyweight and grains given in one column, and this weight translated into the postal charge in shillings and pence in another column. Four of the letters were recorded as “free,” and two as prepaid; the total charges for the others add up to £6 5s. 6d. (Postage rates in the colonies were high.) On June 22 the post rider from the south arrived with ten letters from Williamsburg, twelve from Annapolis, and one from Boyd’s Hole on the Potomac. With one letter from Annapolis prepaid, the total charge to be collected from the addressees was £2 6s. 5d. On the same day Franklin sent the northern rider off on his return trip, with letters for Boston, New York, Rhode Island, Perth Amboy, and Trenton in his saddlebags. Franklin’s record of mail dispatched is shorter than that of mail received because he did not list individual addressees or the charges to be collected. Instead he entered for each destination the number of single-sheet, double-sheet, and triple-sheet letters, and the number of packets to be charged at the ounce rate. Then he added the total weight of mail for that town. Thus the mail for Boston on this day consisted of thirty single-sheet letters, nine double, and one triple, but no packets, for a total of 360 dwt. 16 grs. The mail for New York was made up of twenty-four single-sheet letters, nine double, no triple, and one packet, totaling 151 dwt. 8 grs., of which 6 dwt. had been paid for in advance. On June 27 the southern rider set off with nine letters for Annapolis and five for Williamsburg, recorded in the same way.

The northern post arrived and departed on a weekly schedule from April through November and on a biweekly schedule during the season of bad weather. The rider was commendably regular; except during the change-over periods between seasons he was a day late in reaching Philadelphia only eight times in more than four years. The southern post, which carried much less mail, operated at longer intervals and was much more irregular. At first the plan seems to have been that mail would reach Philadelphia once in about two weeks during the warmer months, but the rider by no means succeeded in meeting such a schedule. In 1750 he slowed down to an erratic monthly arrival in the summer, but managed to get back to a biweekly schedule with considerable success in 1751. In winter he put in an appearance in Philadelphia at intervals which varied from four weeks to as much as seven, and he sometimes brought very little mail when he did arrive. Philadelphia’s most important postal business during these years was clearly with the northern colonies.
Following the last regular entry in this volume and preceding some miscellaneous jottings and notes on the last few pages, appears a table listing by dates all mails received in Philadelphia from January 3, 1750, through June 19, 1753 (the last entry being about eleven months after the final entry in the main part of the book, and corresponding to the date of the latest entries in No. 2 above). In ruled columns there is recorded for each date the weight of mail received in Philadelphia that day, under the several headings of “Unpaid Letters,” “Paid Letters,” and “Forwarded Letters.” There are no daily totals, but there are totals for each category of mail for two entire years and again for the whole period. The last series shows that for the approximately three and a half years covered by the table the unpaid letters constituted 97.4 per cent by weight of all those received in Philadelphia, paid letters 1.8 per cent, and forwarded letters 0.8 per cent.
These seven bound volumes, which vary greatly in size and in detail, together with a few loose papers and fragmentary lists of little or no value, constitute the surviving records of Franklin’s service as postmaster of Philadelphia from 1737 to 1753. Inadequate as they are for a complete reconstruction of his operations, they do shed some light on the conduct of an important colonial post office in the middle of the eighteenth century, and indicate some of the problems Franklin faced during his tenure of the Philadelphia postmastership.
